DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on March 23, 2020 for application number 16/826,336. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 23, 2020 and October 25, 2021 are noted. The submission is in compliance with the provisions of 37 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedi et al. (US Patent No. 5,676,842), hereinafter “Bedi”.
Regarding claim 1, Bedi discloses a vehicle oil supply mechanism comprising: an oil pan (Fig. 2 (26)) in which oil is accumulated; and an oil strainer (42 & 34) provided inside the oil pan (26), wherein: the oil strainer (42 & 34) includes an inlet (48) through which the oil is sucked in (col. 7, lines 2-4), and an air introduction hole (Fig. 2 (36)) having an aperture area smaller than the inlet (48) (see Fig. 2); and in an in-vehicle state, the air introduction hole (36) is formed above the inlet (48) in a vertical direction and is formed behind the inlet (48) in a vehicle front-rear direction (see Fig. 2).

Regarding claim 3, the modified invention of Bedi discloses the vehicle oil supply mechanism according to claim 2, wherein, in the in-vehicle state, an upper part of the air introduction hole (36) in the vertical direction is inclined vertically upward toward a center of the air introduction hole (44) in the vehicle width direction (See Fig. 2 and close-up of Fig. 3 below).



    PNG
    media_image1.png
    147
    255
    media_image1.png
    Greyscale

Figure. 3

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747